DETAILED ACTION
	Claims 1-16 are pending. Claims 1-5 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered.
 Claim Objections
Claims 1-5 are objected to because of the following informalities:  Claims 1-5 recite “up to…C atoms”. However, the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974). The Examiner suggests reciting a lower limit, e.g. “alkyl, alkoxy or thioalkyl with 1 to 5 C atoms or alkylcarbonyl…with 2 to 5 C atoms”. Claim 1 also recites “an heteroaryl” but should instead recite “a heteroaryl”. Claim 1 further recites “A32 denotes each and independently a alicyclic and heterocyclic group” but should instead recite “A32 denotes an alicyclic or heterocyclic group” as there is only one instance of A32 in the formula.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “of formula CO-1” but fails to recite said formula.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO2015133332) in view of Wang et al. (WO2012068879). U.S. 2017/0066967 is being used as the English translation of ‘332 and translation of ‘879 is attached.
Yamamoto et al. teaches a polymerizable composition comprising one or more compounds containing a mesogenic group, and further, if necessary, may include compounds which do not contain a mesogenic group, stabilizers, organic solvents, polymerization inhibitors, antioxidants, photopolymerization initiators, thermal polymerization initiators, surfactants, an alignment control agent, chain transfer agents, infrared ray absorbers, thixotropic agents, antistatic agents, dyes, fillers, and ultraviolet ray absorbers, and the like [0015] (claims 8-10) wherein the compound having a mesogenic group in the art, as long as it is confirmed that the compound exhibits a liquid crystal phase in a case of a composition in which a plurality of compounds are mixed, a compound having one or more polymerizable functional groups in a molecule or a compound having no polymerizable functional group in a molecule may be used without particular limitation [0028] such as the following formula (2-5):

    PNG
    media_image1.png
    111
    672
    media_image1.png
    Greyscale
[0045] wherein m and n are 1 to 18 and Ra is a hydrogen atom [0046] which is equivalent to a direactive mesogenic compound of instant claim 1, specifically formula DRM of instant claim 2, more specifically formula DRMa1 of instant claim 3 when P0 acryl, x and y are 1 to 12, z is 1, and r is 0. Yamamoto et al. also teaches the content of the liquid crystal compound having two or more polymerizable functional groups is particularly preferably 15% to 100% by mass in the polymerizable liquid crystal claim 6). Yamamoto et al. further teaches the polymerizable liquid crystal composition of the present invention may contain a liquid crystal compound having one polymerizable functional group [0144] such as the following formula (5-5):

    PNG
    media_image2.png
    97
    666
    media_image2.png
    Greyscale
[0154] wherein s and t are 0 to 18, but if oxygen atoms are directly bonded to each other in a case where s or t represents 0, one of the oxygen atoms is removed [0155] which is equivalent to a monoreactive mesogenic compound represented by formula MRM of instant claim 4, specifically formula MRM1 of instant claim 5 when P0 is acryl, x is 0 to 12, z is 0 or 1, w is 1, and R0 is alkyl or alkoxy with up to 15 C atoms. Yamamoto et al. also teaches the content of the liquid crystal compound having one polymerizable functional group is particularly preferably 20% to 80% by mass in the polymerizable liquid crystal composition [0156] (claim 7). Yamamoto et al. further teaches the optical anisotropic body produced by using the polymerizable liquid crystal composition of the present invention is obtained by laminating a substrate, if necessary, an alignment film, and a polymer of the polymerizable liquid crystal composition sequentially [0217] in which the polymerization operation of the polymerizable liquid crystal composition of the present invention is generally carried out by irradiation with light such as ultraviolet rays [0224] (claims 10-12). Yamamoto et al. also teaches the polymer obtained by polymerizing the polymerizable liquid crystal composition of the application of the present invention in a state of being in a horizontal alignment, a vertical alignment, a hybrid alignment, or a cholesteric alignment, may be used as an optical compensation film, a retardation film, a film with expanded viewing angle, a film claims 13-16). Yamamoto et al. does not teach a photopolymerization initiator represented by formula CO-1 of instant claim 1.
	However, Wang et al. teaches the following photoinitiator suitable for photosensitive compositions [abstract]:

    PNG
    media_image3.png
    182
    288
    media_image3.png
    Greyscale
[page 5] which is equivalent to formula CO-1 of instant claim 1 when A31 is a heteroaryl group, R31 is an alkyl having 2 C atoms, L31 is –(Sp31-A32) where Sp31 is a spacer group and A32 is an alicyclic group, and L32 is an alkyl having 1 C atom. Wang et al. also teaches the gray scale number of the photoinitiator shown in formula (I) disclosed by the invention is higher than that of the commercially available photoinitiator 369 and 0XE -2 photoinitiator, and is higher than that of the carbazole oxime ester photoinitiator disclosed in CN 101508744 A (i.e. Applicant’s formula CO-1 when A31 is an aryl group). In other words, the carbazole oxime ester compound provided by the invention is used as a photoinitiator, and the photosensitive (light curing) performance of the carbazole oxime ester compound is more excellent [page 10]. Furthermore, the selection of a known material based on its Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Wang et al. teaches a photoinitiator capable of achieving excellent photosensitive performance better than some of those recited in [0193] of Yamamoto. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamamoto et al. to include the photoinitiator of Wang et al. through routine experimentation in the art of light curing materials in order to achieve excellent sensitivity.
Claim 12 recites “obtained from…by a process comprising the steps” which is considered product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Claim 13 recites “is uniformly aligned” which refers to the function of the polymerizable LC material. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations (Ex Parte Masham, 2, USPQ2d 1647 (1987)). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106).
Response to Arguments
	Due to the amendment filed July 26, 2021 of instant claim 1, the 103 rejection over Katoh as evidenced by Hassall has been withdrawn. Applicant’s arguments have been considered but are moot due to the amendment of instant claim 1.
	Applicant argues the amendments to claims 1-5 have rendered the objections moot.
The Examiner respectfully disagrees. The recitation “up to” fails to provide a lower limit. However, the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974). The Examiner suggests reciting a lower limit, e.g. “alkyl, alkoxy or thioalkyl with 1 to 5 C atoms or alkylcarbonyl…with 2 to 5 C atoms”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722